Citation Nr: 0829367	
Decision Date: 08/28/08    Archive Date: 09/04/08

DOCKET NO.  07-24 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel 




INTRODUCTION

The veteran served on active duty from September 1961 to June 
1984.  He died in September 2006.  The appellant is the 
veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico, which denied entitlement to the 
benefit currently sought on appeal.


FINDINGS OF FACT

1.  The veteran died in September 2006 and the death 
certificate identified the sole cause of death as 
glioblastoma, a type of brain tumor.  

2.  At the time of the veteran's death, he had been granted 
service connection for degenerative arthritis of the cervical 
and lumbar spine, a healed fracture of the right distal 
fibula, and hypertension for a total evaluation of 10 
percent.  

3.  Medical evidence does not establish that the veteran's 
service-connected disabilities caused or substantially 
contributed to his death, or that his death is related to 
service in any other way.


CONCLUSION OF LAW

The veteran's death was not the result of disease or injury 
incurred in or aggravated by military service; his death was 
not due to or the result of any service-connected disability.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1310, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R.  §§ 3.102, 3.159, 3.303, 3.307, 3.309, 
3.312 (2007). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in October 2006, the agency of 
original jurisdiction (AOJ) satisfied its duty to notify the 
appellant under 38 U.S.C.A. § 5103(a) (West 2002) and 
38 C.F.R. § 3.159(b) (2007).  Specifically, the AOJ notified 
her of information and evidence necessary to substantiate the 
claim for dependency and indemnity compensation (DIC); 
information and evidence that VA would seek to provide; and 
information and evidence that the appellant was expected to 
provide. 

In the context of a claim for DIC benefits, which includes a 
claim of service connection for the cause of the veteran's 
death, the United States Court of Appeals for Veterans Claims 
has held that section 5103(a) notice must be tailored to the 
claim.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  The 
notice should include (1) a statement of the conditions, if 
any, for which a veteran was service connected at the time of 
his or her death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  Id. 

In this case, the Board acknowledges that the VCAA letters 
sent to the appellant do not satisfy all the requirements 
established by case law, thus creating a presumption of 
prejudice.  Id; Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  Nonetheless, such presumption has been overcome.  For 
the reasons discussed below, the error did not affect the 
essential fairness of the adjudication.

In this case, the RO provided preadjudicatory notice to the 
appellant in a letter dated in October 2006.  This notice 
informed the appellant that to establish entitlement to 
service connection for the veteran's cause of death, the 
evidence must show that the veteran's service-connected 
conditions caused or contributed to his death.  The letter 
also notified the appellant that she should provide medical 
evidence that would show a reasonable probability that the 
condition that contributed to the veteran's death was caused 
by injury or disease that began during service.  

While the appellant was not provided with a list of the 
veteran's service-connected disabilities in the notice 
letter, such a list was provided in the December 2006 Rating 
Decision and the May 2007 Statement of the Case (SOC).  The 
claim was the readjudicated on all the evidence in the May 
2007 Supplemental SOC.

Any defect in notice in this case has been cured by actual 
knowledge on the part of the appellant as evidenced by her 
argument espousing a possible etiologic link between the 
veteran's service or service-connected disabiities and his 
fatal glioblastoma.  Therefore, VA has no outstanding duty to 
inform the appellant as she has been afforded a meaningful 
opportunity to participate effectively in the processing of 
her claim.  

VA has done everything reasonably possible to assist the 
appellant with respect to her claim for benefits in 
accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. 
§ 3.159(c) (2007).  Service treatment records have been 
associated with the claims file.  All identified and 
available post-service treatment records have been secured.  
The appellant has not been provided with a medical opinion, 
but none is required here because the record contains 
sufficient competent medical evidence to decide the claim.  
See 38 C.F.R. § 3.159(c)(4) (2007).  The duty to assist has 
been fulfilled. 

Service Connection for the Cause of the Veteran's Death

The appellant seeks dependency and indemnity benefits based 
upon service connection for the cause of her late husband's 
death.  

A claimant of service-connected death benefits must establish 
that a disability of service origin caused, hastened, or 
substantially and materially contributed to a veteran's 
death.  38 U.S.C.A. § 1310(b).  The death of a veteran will 
be considered to have been due to a service-connected 
disability where the evidence establishes that such 
disability was either the principal or contributory cause of 
death.  38 C.F.R. § 3.312.  Accordingly, service connection 
for the cause of a veteran's death may be demonstrated by 
showing that the veteran's death was caused by a disability 
for which service connection had been established at the time 
of death or for which service connection could have been 
established.  

A service-connected disability is one that was incurred in or 
aggravated during active service, or may be presumed to have 
been incurred during service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  When a chronic disease such as a malignant tumor 
becomes manifest to a degree of 10 percent within one year of 
the veteran's discharge from service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the veteran's period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

Regulations pertaining to herbicide exposure provide that if 
a veteran served on active duty in Vietnam during the Vietnam 
era, the veteran is presumed to have been exposed to Agent 
Orange or similar herbicides.  38 C.F.R. § 3.307.  These 
regulations also stipulate the diseases, including some types 
of cancer, for which service connection may be presumed due 
to an association with exposure to herbicide agents.  Cancers 
affecting the lung, bronchus, larynx, or trachea are covered 
by the presumption, and certain defined types of soft-tissue 
sarcoma.  Glioblastoma is not one of the cancers included in 
this list, however.  38 C.F.R. §§ 3.307(a)(6), 3.309(e).  
Evidence which may be considered in rebuttal of service 
incurrence of a disease listed in Section 3.309 will be any 
evidence of a nature usually accepted as competent to 
indicate the time of existence or inception of disease, and 
medical judgment will be exercised in making determinations 
relative to the effect of intercurrent injury or disease.  
38 C.F.R. § 3.307(d).  

Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to unrelated disability.  Service-connected 
diseases or injuries involving active processes affecting 
vital organs should receive careful consideration as a 
contributory cause of death, the primary cause being 
unrelated, from the viewpoint of whether there were resulting 
debilitating effects and general impairment of health to an 
extent that would render the person materially less capable 
of resisting the effects of other disease or injury primarily 
causing death.  Where the service-connected condition affects 
vital organs as distinguished from muscular or skeletal 
functions and is evaluated as 100 percent disabling, 
debilitation may be assumed.  There are primary causes of 
death which by their very nature are so overwhelming that 
eventual death can be anticipated irrespective of coexisting 
conditions, but, even in such cases, there is for 
consideration whether there may be a reasonable basis for 
holding that a service-connected condition was of such 
severity as to have a material influence in accelerating 
death.  In this situation, however, it would not generally be 
reasonable to hold that a service-connected condition 
accelerated death unless such condition affected a vital 
organ and was of itself of a progressive or debilitating 
nature.  38 C.F.R. § 3.312(c).

The veteran died in September 2006 and the immediate cause of 
his death was glioblastoma as noted on the death certificate.  
The certifying physician identified the glioblastoma had had 
its onset approximately three years prior to the veteran's 
death.  No underlying or contributory causes were identified 
by the death certificate or in the veteran's terminal medical 
records.  

The appellant contends that the veteran's fatal glioblastoma 
is related to service; either as directly caused by service; 
as caused by herbicide exposure during service; or on the 
theory that the veteran's service-connected disabilities, in 
particular, hypertension, materially contributed to his 
death. 

There is no indication whatsoever, that the glioblastoma was 
present during the veteran's period of service, or within one 
year of his discharge from service.  Rather, it appears the 
glioblastoma had its onset in 2003, nearly twenty years after 
the veteran's discharge from service.  Therefore, direct 
service connection for the glioblastoma must be denied and we 
may not presume under law that the tumor was present during 
service.

The appellant further contends that the root cause of the 
cancerous glioblastoma is unknown, and thus could be 
attributable to the veteran's military service, particularly 
that service rendered while stationed in Vietnam.  See VA 
Form 9, August 2007.  A claimant can establish service 
connection by showing that the veteran's death was due to a 
disability for which service connection was not, but could 
have been, established during the veteran's lifetime.  Here, 
based upon the veteran's service in Vietnam, the appellant 
contends that exposure to Agent Orange could have contributed 
to the formation of the glioblastoma that resulted in the 
veteran's death.  However, glioblastoma is not one of the 
conditions recognized as a disease subject to presumptive 
service connection based upon herbicide exposure.  38 C.F.R. 
§ 3.309(e) (2007).  

At the time of his death, service connection was in effect 
for degenerative arthritis of the cervical and lumbar spine 
evaluated at 10 percent, as well as a healed fracture of the 
right distal fibula and hypertension, both of which were 
evaluated as noncompensatory.  The appellant contends that 
the veteran's service-connected arthritis and hypertension 
could have contributed to his death.  She stated her belief 
that the glioblastoma was of such severity that the physician 
who medically certified the veteran's cause of death may have 
overlooked the contribution of these service-connected 
disabilities.  

The Board has considered the appellant's above-described 
assertions regarding the possible causation of her late 
husband's brain tumor, but finds that they can be afforded no 
probative weight in the absence of evidence that the 
appellant has the expertise to render opinions about medical 
matters.  Although the appellant and other lay persons are 
competent to testify as to particular experiences and 
symptoms, where the determinative issue involves a question 
of medical diagnosis or causation, only individuals 
possessing specialized medical training and knowledge are 
competent to render such an opinion.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  The evidence does not 
reflect that the appellant possesses medical knowledge which 
would render her opinion as to etiology and a medical 
diagnosis competent.  

Moreover, the death certificate indicates that it was signed 
by a certified physician who is presumed to have specific 
medical training and knowledge such that his opinion as to 
the cause of death and any contributing factors, or lack 
thereof, is a competent medical opinion with a higher 
probative value than the appellant's speculative opinion on 
the potential causation of the veteran's fatal glioblastoma.  

Thus, considering the veteran's terminal treatment history 
with both VA and private physicians and the certification of 
his cause of death by a certified physician, there is no 
credible medical evidence that the veteran's cause of death 
is attributable to his military service, under any of the 
theories proffered by the appellant.  As the preponderance of 
the evidence is against the appellant's claim, the benefit of 
the doubt provision does not apply.  

The Board acknowledges the distinguished combat service of 
this veteran and offers its sincere condolences to the 
appellant.  Entitlement to service connection for the 
veteran's cause of death is prefaced, however, on formal 
findings regarding the cause of death.  As there is no 
competent medical evidence that the cause of the veteran's 
death was related to or attributable to his military service 
or to a service-connected disability, service connection for 
the cause of the veteran's death must be denied.  


ORDER

Service connection for the cause of the veteran's death is 
denied.




____________________________________________
Heather J. Harter
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


